315 F.3d 1191
Mark V. SCHEEHLE, Plaintiff-Appellant,v.JUSTICES OF THE SUPREME COURT OF THE STATE OF ARIZONA: Stanley G. Feldman, Charles E. Jones, Frederick J. Martone; Ruth V. Mcgregor; and Thomas A. Zlaket; Judges of the Superior Court of the State of Order Arizona, In and for the County of Maricopa: Michael R. Mcvey; Robert D. Myers; Jonathan H. Schwartz; And Christopher M. Skelly, Defendants-Appellees.
No. 00-15457.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 4, 2001.
Opinion filed July 26, 2001.
Opinion withdrawn October 29, 2001.
Filed January 10, 2003.

Mark V. Scheehle (argued), Pro Se, and Dorothy L. Scheehle, Scheehle Law Firm, P.L.C., Fountain Hills, AZ, for plaintiff-appellant.
Scott Bales (argued), Solicitor General, State of Arizona, Phoenix, AZ, for the defendants-appellees.
Appeal from the United States District Court for the District of Arizona; Stephen M. McNamee, District Judge, Presiding. D.C. No. CV-98-01095-SMM.
Before: PREGERSON, FERGUSON, and HAWKINS, Circuit Judges.

ORDER

1
The heart of Appellant's constitutional claim centers around whether he may be compelled, without just compensation, to participate as an arbitrator in the Maricopa County civil arbitration project. The Arizona Supreme Court, in response to a question certified to them, has determined that A.R.S. § 12-133 does not authorize the creation of an arbitration system mandating lawyer participation. We now remand to the district court to determine the present position of the parties and the jurisdictional and other status of the litigation in light of this development.


2
REMANDED.